Luckey v City of New York (2019 NY Slip Op 08164)





Luckey v City of New York


2019 NY Slip Op 08164


Decided on November 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2019

Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.


10307N 18937/03

[*1] Tarsheka Luckey, et al., Plaintiffs-Appellants,
vCity of New York, et al., Defendants-Respondents.


Rubert & Gross, P.C., New York (Soledad Rubert of counsel), for appellants.
Georgia M. Pestana, Acting Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondents.

Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about January 8, 2018, which, insofar as appealed from, denied plaintiffs' motion pursuant to CPLR 603 to sever the action against defaulting defendant Connie Rashid, and proceed with a damages inquest against her, unanimously affirmed, without costs.
"The determination of whether to grant or deny a request for a severance pursuant to CPLR 603 is a matter of judicial discretion, which should not be disturbed on appeal absent a showing of prejudice to a substantial right of the party seeking the severance" (Zawadzki v 903 E. 51st St., LLC, 80 AD3d 606, 608 [2d Dept 2011]; see Vecciarelli v King Pharms., Inc., 71 AD3d 595 [1st Dept 2010]). Here, the court providently exercised its discretion in denying that branch of plaintiffs' motion to sever the inquest on damages against Rashid from the action against the nondefaulting defendants (see CPLR 603). There are common factual and legal issues involved and the interests of judicial economy and consistency will be served by having a single trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2019
CLERK